927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.B.E. SWEATT, Appellant,v.NEWS WORLD COMMUNICATIONS, INC., Appellees.
No. 90-7047.
United States Court of Appeals, District of Columbia Circuit.
Oct. 5, 1990.

D.D.C.
AFFIRMED.
Before ARCHER, MAYER and PLAGER, Circuit Judges.*
ORDER
PER CURIAM.


1
Appellant B.E. Sweatt appeals from the summary judgment of the United States District Court for the District of Columbia (Civil Action No. 89-0083, March 30, 1990), dismissing his case and holding that Sweatt had "failed to produce any evidence, let alone clear and convincing evidence" of actual malice to support his libel suit against News World Communications, Inc.    See New York Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964);  Liberty Lobby, Inc. v. Rees, 852 F.2d 595, 597 (D.C.Cir.1988).  We affirm on the basis and reasoning set forth in the district court's Memorandum Opinion dated March 30, 1990.



*
 Circuit Judges of the United States Court of Appeals for the Federal Circuit, sitting by designation